DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  recitation of “characterized” should be replaced with - - characterized - - to correct spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s disclosure of prior art in view of Japan Pat. Document No. JP2009217047.
Japan ‘047 teaches limitations for an “assembly (10) comprising a support (30) and a plate (20)” – including 111,120 as shown in Fig 5 for example, “in particular a horological movement support (30) and a motor (31) plate (20) of a timepiece” – Although Japan ‘047 discloses fastening of plates, the reference doesn’t explicitly disclose the plates to be ‘“in particular a horological movement support and a motor plate of a timepiece’.  The limitation doesn’t define any particular structure of the claimed support and plate that might be relied on to distinguish from the plate and support of the prior art and Applicant discloses that it is well known in the horological art to provide self-tapping screws to fasten a support and motor plate.  It would have been obvious to one of ordinary skill in the art to provide a horological movement support and a motor plate of a timepiece with holes and self-tapping fasteners having geometry as taught by Japan ‘047 in order to fasten and enhance impact resistance of the assembly as suggested by Japan ‘047.  
Reference discloses further limitations of “in addition to means for fastening the support (30) to the 5plate (20), the fastening means comprising: - a self-tapping screw (11) configured to form a tapping when screwed, the screw (11) comprising a head (12) and a longitudinal body (15), the body (15) comprising an end (19) opposite the head (12) and a threading (9) arranged around the body (15), the body having a diameter that varies 10along the first axis of the body (15), which is wider at the head (12) and extends to a smaller diameter at the end (19)” – as disclosed with respect to screw 140 as shown in Fig 3-7 for example of Japan ‘047 as relied on, “ a first hole (16) passing through the support (30) or the plate (20), - a recess (21) respectively arranged in the plate (20) or the support (30) according to the arrangement of the first hole (16), the recess (21) having a 15shape defined by a wall (8) and an opening (7) for receiving the body (15) of the screw (11), such that, with the body (15) of the screw (11) passing through the first hole (16), the predefined shape of the recess (21) is tapped when the screw is screwed into the recess, 20characterised in that the shape of the recess (21) has a variable width, which is wider at the opening (7) extending to a smaller diameter at the bottom (24) of the recess (21), the shape corresponding to that of the body (15) of the screw (11)” – the geometry as shown with respect to 110,129 as shown in Fig’s 2-8 of Japan ‘047 as relied on.
As regards claim 2, Japan ‘047 as relied on teaches further limitation of “the 25threading (9) is arranged along the entire length of the body (15)” – as shown in Fig’s 2-8 of Japan ‘047. 
As regards claim 3, Japan ‘047 as relied on teaches further limitation of “the body (15) of the screw (11) is cylindrical and comprises at least two cylindrical sections, a first section (17) at the end (19) of the body (15) and a second- 13- section (18) upstream of the first section (17), the second section (18) being wider than the first section (17)” – as shown in Fig’s 2-8 of Japan ‘047. 
As regards claim 4, Japan ‘047 as relied on teaches further limitation of “the recess (21) comprises at least two cylindrical sections, a first section (23) extending 5from the opening (7) of the recess (21), and a second section (22) located deeper inside the recess (21), the first section (23) being wider than the second section (22)” – as shown in Fig’s 2-8 of Japan ‘047.   
As regards claim 6, Japan ‘047 as relied on teaches further limitation of “the bottom (24) of the recess (21) opposite the opening (7) thereof is closed” – as shown in Fig’s 2-8 of Japan ‘047.   
As regards claim 9, Japan ‘047 as relied on teaches further limitation of “the recess (21) is made of a deformable material, for example plastic, such as polyethersulphone or polypropylene, potentially with glass fibre reinforcement” – one of ordinary skill in the art would recognize inherent ‘deformable material’ as being inherent to explicitly disclosed capability for threads being tapped in it, and would further recognize prior art’s explicit disclosure of resin material.
As regards claim 10, although English language abstract of Japan ‘047 as relied on does not explicitly teach  “the screw (11) is made of metal”, however, it would have been obvious if not inherent to teaching of the reference to provide the screw(s) from metal in order to achieve hardness and toughness required for tapping and wherein examiner takes Official Notice that it’s well known in the art to provide screws made of metal and it would not otherwise affect function of the reference structure as it is relied on in grounds of rejection.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As regards claim 11, Japan ‘047 as relied on teaches further limitation of “the body (15) of the screw (11) has a length that is substantially equal to the length of the recess (21) and that of the first hole (16) ” – as shown in Fig’s 2-8 of Japan ‘047. 
As regards claim 12, Japan ‘047 as relied on teaches further limitation of “the head (12) is wider than the first hole (16) ” – as shown in Fig’s 2-8 of Japan ‘047. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s disclosure of prior art in view of Japan Pat. Document No. JP2009217047 and further in view of U.S. Pat. Application Publication No. 2016/0202666 to Saito.
Although the present Application’s disclosure of prior art does not explicitly teach the prior art includes “a motor module provided with the plate (20) and a motor (31) configured so as to move the 5horological movement borne by the support (20), the motor (31) being provided with a coil core (32), a stator (33) and a circuit (35) for actuating the motor (31), which are held by the plate (20)”, one of ordinary skill in the art would recognize that the recited parts are well known in the art as taught by Saito ‘666 for example and that it would have been obvious to one of ordinary skill in the art to provide the fastening geometry of Japan ‘047 as relied on to assemble the plate and support having the well-known elements as a design choice or engineering expedient to provide impact resistance for their assembly wherein it would not otherwise affect function of the arrangement as relied on.

Claim(s) 1, 5, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s disclosure of prior art in view of France Pat. Document No. 1,234,518.
France ‘518 teaches limitations for an “assembly (10) comprising a support (30) and a plate (20)” – including 1,2 as shown in Fig’s 7,8 for example, “in particular a horological movement support (30) and a motor (31) plate (20) of a timepiece” – Although France ‘518 discloses fastening of plates of a timepiece, the reference doesn’t explicitly disclose the plates to be ‘“in particular a horological movement support and a motor plate of a timepiece’.  However, the limitation doesn’t define any particular structure of the claimed support and plate that might be relied on to distinguish from the plate and support of the prior art and Applicant discloses that it is well known in the horological art to provide self-tapping screws to fasten a support and motor plate.  It would have been obvious to one of ordinary skill in the art to provide a horological movement support and a motor plate of a timepiece with holes and self-tapping fasteners having geometry as taught by France ‘518 in order to fasten and enhance impact resistance of the assembly as suggested by Japan ‘047.  
Reference discloses further limitations of “in addition to means for fastening the support (30) to the 5plate (20), the fastening means comprising: - a self-tapping screw (11) configured to form a tapping when screwed, the screw (11) comprising a head (12) and a longitudinal body (15), the body (15) comprising an end (19) opposite the head (12) and a threading (9) arranged around the body (15), the body having a diameter that varies 10along the first axis of the body (15), which is wider at the head (12) and extends to a smaller diameter at the end (19)” – as disclosed with respect to screw 5A as shown in Fig 8 for example of France ‘518 as relied on, “ a first hole (16) passing through the support (30) or the plate (20), - a recess (21) respectively arranged in the plate (20) or the support (30) according to the arrangement of the first hole (16), the recess (21) having a 15shape defined by a wall (8) and an opening (7) for receiving the body (15) of the screw (11), such that, with the body (15) of the screw (11) passing through the first hole (16), the predefined shape of the recess (21) is tapped when the screw is screwed into the recess, 20characterised in that the shape of the recess (21) has a variable width, which is wider at the opening (7) extending to a smaller diameter at the bottom (24) of the recess (21), the shape corresponding to that of the body (15) of the screw (11)” – the geometry as shown in Fig’s 7-8 of France ‘518 as relied on.
As regards claim 5, France ‘518 as relied on teaches further limitation of “the body of the screw and the recess each have a conical shape, a base of a cone 10being arranged at the head as regards the screw and a base of another cone being formed by the opening as regards the recess” – as shown.
As regards claim 6, France ‘518 as relied on teaches further limitation of “the bottom (24) of the recess (21) opposite the opening (7) thereof is closed” – as shown.   
As regards claim 9, France ‘518 as relied on teaches further limitation of “the recess (21) is made of a deformable material, for example plastic, such as polyethersulphone or polypropylene, potentially with glass fibre reinforcement” – one of ordinary skill in the art would recognize inherent ‘deformable material’ as being inherent to explicitly disclosed capability for threads being tapped in it, wherein further recitation of particular materials are not positively recited as being required but are phrased as potentially being example possibilities..
As regards claim 10, although France ‘518 as relied on does not explicitly teach  “the screw (11) is made of metal”, it would however have been obvious if not inherent to teaching of the reference to provide the screw(s) from metal in order to achieve hardness and toughness required for tapping and wherein examiner takes Official Notice that it’s well known in the art to provide screws made of metal and it would not otherwise affect function of the reference structure as it is relied on in grounds of rejection.
As regards claim 11, France ‘518 as relied on teaches further limitation of “the body (15) of the screw (11) has a length that is substantially equal to the length of the recess (21) and that of the first hole (16) ” – as shown in Fig 8 of France ‘518. 
As regards claim 12, France ‘518 as relied on teaches further limitation of “the head (12) is wider than the first hole (16) ” – as shown in Fig 8 of France ‘518. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s disclosure of prior art in view of Japan Pat. Document No. JP2009217047 and further in view of France Pat. Document No. 1,234,518.
Although the present Application’s disclosure of prior art does not explicitly teach the prior art includes “a motor module provided with the plate (20) and a motor (31) configured so as to move the 5horological movement borne by the support (20), the motor (31) being provided with a coil core (32), a stator (33) and a circuit (35) for actuating the motor (31), which are held by the plate (20)”, One of ordinary skill in the art would recognize that the parts are well known in the art as taught by Saito ‘666 for example and that it would have been obvious to one of ordinary skill in the art to provide the fastening geometry of France ‘518 as relied on to assemble the plate and support having the claimed elements as a design choice or engineering expedient to provide impact resistance as suggested since it would not otherwise affect function of the arrangement as relied on.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 2,167,558 discloses similar screw arrangement as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677